DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 04/19/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air conditioning devices” in claim 1.
“first control apparatus”
“voice-operated control system” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "not being possible or not being completely possible".  This limitation is unclear and confusing because is unclear what is the scope of the difference not being possible and not being completely possible since any of those outcomes is the same as not being possible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (US 20120166041), hereinafter referred to as Takeshi, in view of Gage et al. (US 20180148008), hereinafter referred to as Gage.

Re claim 1, Takeshi teaches a method for controlling air conditioning devices in a transportation vehicle, the method comprising:
registering an air-conditioning demand of an operator (see ¶ 51, “when a user in the vehicle wishes to feel quite cold in the vehicle interior, the user should operate the “quite cold” button among the buttons of the control input device 4. In this case, the control input device 4 outputs a signal to the first ECU 1 to indicate the operation of the “quite cold” button”);
receiving the air-conditioning demand by a first control apparatus (e.g. 1 and 11; see ¶ 51);
resolving the air-conditioning demand into at least one air-conditioning function (see ¶ 51, “a target temperature-humidity index range”) for at least one air-conditioning device (5 or 6) using the first control apparatus and
registering at least one air-conditioning-relevant influencing variable (see e.g. ¶ 108-110, “interim target”) using at least one sensor (3; see ¶ 109);
testing implementability of the air-conditioning demand using a second control apparatus (2; see ¶ 110-113) by comparing the at least one air-conditioning function with the at least one air-conditioning-relevant influencing variable (see ¶ 110-123).
Takeshi does not explicitly teach the limitation of issuing feedback to the operator about a result of the test.
However, Gage teaches the limitation of a method for controlling air conditioning devices in a transportation vehicle comprising the step of issuing feedback to the operator about a result of a test (see ¶ 21, “the systems and methods issue a notice to a user that the estimated future temperature of the passenger compartment will be outside a predetermined temperature range prior to the lapse of the predetermined runtime”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Takeshi and integrated issuing feedback to the operator about a result of the test, as taught by Gage, in order to notify the user (see Gage ¶ 5).

Re claim 2, Takeshi, as modified, teaches the method of claim 1. Takeshi further teaches the limitation of wherein the air-conditioning demand is registered by a touchscreen and/or a voice-operated control system and/or operator control keys (¶ 51, “the “quite cold” button among the buttons of the control input device 4”).

Re claim 3, Takeshi, as modified, teaches the method of claim 1. Takeshi further teaches the limitation of wherein, when implementability is possible, the at least one air-conditioning function is executed (see step 225-230 where it falls within the range i.e. is possible).

Re claim 4, Takeshi, as modified, teaches the method of claim 1. Takeshi further teaches the limitation of wherein a proposal for at least one deviating air-conditioning function is output in response to the implementability of the air-conditioning demand not being possible or not being completely possible (see steps 225-235).

Re claim 5, Takeshi, as modified, teaches the method of claim 1. Takeshi further teaches the limitation of further comprising, after successful implementation of the air-conditioning demand, outputting a status message (see step 225-240, “output”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        5/6/2021